EXHIBIT 10.1

CONSENT AND AMENDMENT NO. 3

Dated as of April 13, 2012

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2009, as amended and restated as of February 2, 2011

THIS CONSENT AND AMENDMENT NO. 3 (this “Consent and Amendment”) is made as of
April 13, 2012 (the “Effective Date”) by and among Inergy, L.P. (the
“Borrower”), the financial institutions listed on the signature pages hereof
(collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), under that certain Amended and Restated
Credit Agreement dated as of November 24, 2009, as amended and restated as of
February 2, 2011, by and among the Borrower, the lenders party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent consent to certain transactions and agree to certain amendments to the
Credit Agreement;

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to so
consent and agree to such amendments on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Consent and Amendment.

1. Consent and Limited Waiver.

(a) The Borrower has informed the Administrative Agent and the Lenders of its
intent to (a) sell (i) up to 5,000,000 Common Units representing limited partner
interests in NRGM and (ii) all of the assets or Capital Stock of US Salt, LLC
pursuant to which US Salt, LLC will be released as a Subsidiary Guarantor under
the Credit Agreement (such sales described in the foregoing clauses (i) and
(ii) collectively, the “Asset Sale”) and (b) to repay a portion of its Senior
Unsecured Notes pursuant to a tender offer for such notes or open market
purchases of such notes (such repayment, the “Debt Repayment”) and funding the
Debt Repayment with proceeds of Revolving Loans. The Borrower has requested the
Administrative Agent and the Required Lenders to consent (the “Consent”) to and
agree with the following in connection with such Asset Sale and such Debt
Repayment: (i) notwithstanding anything contained in Section 6.03 of the Credit
Agreement to the contrary, the Borrower may make such Asset Sale and
(ii) notwithstanding anything contained in 6.13 of the Credit Agreement to the
contrary, the Borrower may make the Debt Repayment in a principal amount not to
exceed 50% of the dollar value of the total consideration received by the
Borrower from the Asset Sale (net of any costs, fees and expenses directly
incurred in connection with the Asset Sale) at any time during the twelve
(12) month



--------------------------------------------------------------------------------

period immediately following the date of the Asset Sale and fund the Debt
Repayment with the proceeds of Revolving Loans so long as at the time of and
immediately after giving effect (including pro forma effect) to such Debt
Repayment (x) no Default or Event of Default shall have occurred or be
continuing and (y) the Senior Secured Leverage Ratio is less than 1.50 to 1.00.
Effective as of Effective Date, the Administrative Agent and the Lenders hereby
grant the Consent.

(b) The Administrative Agent and the Lenders hereby waive the Borrower’s
compliance with Sections 6.12(a) and 6.12(c) of the Credit Agreement during the
period commencing on March 31, 2012 and ending on the Effective Date.

2. Amendments to the Credit Agreement. Effective as of the Effective Date, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

(a) Each of the definitions of “Aggregate Revolving Commitment” and “General
Partnership Commitment” appearing in Section 1.01 of the Credit Agreement is
amended to (i) delete the reference “Amendment No. 1 Effective Date” appearing
therein and to replace such reference with “Amendment No. 3 Effective Date”,
(ii) delete the phrase “Seven Hundred” appearing therein and to replace such
phrase with the phrase “Five Hundred Fifty” and (iii) delete the amount
“$700,000,000” appearing therein and to replace such amount with the amount
“$550,000,000”.

(b) The definition of “Commitment” appearing in Section 1.01 of the Credit
Agreement is amended to delete the reference “Amendment No. 1 Effective Date”
appearing therein and to replace such reference with “Amendment No. 3 Effective
Date”.

(c) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto and, where applicable, to replace the corresponding
previously existing definitions

“Amendment No. 3 Effective Date” means April 13, 2012.

“Required Interest Coverage Ratio” means (i) 2.25 to 1.00 for each fiscal
quarter ending March 31, 2012, June 30, 2012, September 30, 2012 and
December 31, 2012 and (ii) 2.50 to 1.00 for the fiscal quarter ending March 31,
2013 and each subsequent fiscal quarter.

“Required Total Leverage Ratio” means (i) 6.00 to 1.00 for each fiscal quarter
ending March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012
(provided that, for any such fiscal quarter ending on or after the date of the
consummation of the US Salt Sale by the Borrower but prior to March 31, 2013,
the Required Leverage Ratio shall be 5.75 to 1.00) and (ii) 5.50 to 1.00 for the
fiscal quarter ending March 31, 2013 and each subsequent fiscal quarter.

“US Salt Sale” means the Borrower’s sale of all of the assets or Capital Stock
of US Salt, LLC as described in and permitted by the Consent and Amendment No. 3
to Amended and Restated Credit Agreement dated as of the Amendment No. 3
Effective Date by and among the Borrower, the Lenders party thereto and the
Administrative Agent.

(d) Clause (b) of Section 6.12 of the Credit Agreement is amended to delete the
ratio “3.50 to 1.00” appearing therein and to replace such ratio with the ratio
“2.75 to 1.00”.

(e) Clause (c) of Section 6.12 of the Credit Agreement is amended to delete the
phrase “(i) in the case of any fiscal quarter ending at any time during the
Designated Period, 2.25 to 1.00 and (ii) in the case of any other fiscal
quarter, 2.50 to 1.0” appearing therein and to replace such phrase with the
phrase “the Required Interest Coverage Ratio”.

 

2



--------------------------------------------------------------------------------

(f) Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 2.01 attached hereto.

(g) The Lenders hereby authorize the Administrative Agent to release US Salt,
LLC (the “Released Guarantor”) from its obligations under the Subsidiary
Guaranty and to release any Lien granted to or held by the Administrative Agent
upon any Collateral in respect of the Released Guarantor.

3. Conditions of Effectiveness. The effectiveness of this Consent and Amendment
is subject to the conditions precedent that:

(a) The Administrative Agent shall have received counterparts of this Consent
and Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent and the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Consent and Amendment.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Consent and Amendment and the Credit Agreement as modified hereby
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(b) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Consent and Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Credit
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

(d) Upon the effectiveness hereof, this Amendment shall be a Loan Document for
all purposes.

 

3



--------------------------------------------------------------------------------

6. Governing Law. This Consent and Amendment shall be construed in accordance
with and governed by the law of the State of New York.

7. Headings. Section headings in this Consent and Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Consent and Amendment for any other purpose.

8. Counterparts. This Consent and Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
day and year first above written.

 

INERGY, L.P., as the Borrower

 

By: INERGY GP, LLC,

its managing general partner

 

By

  /s/ R. Brooks Sherman, Jr.   Name: R. Brooks Sherman, Jr.   Title: Executive
Vice President & CFO

 

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

 

By:

  /s/ Kenneth J. Fatur Name: Kenneth J. Fatur Title: Managing Director

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 


LENDER   

GENERAL

PARTNERSHIP
COMMITMENT

    

WORKING

CAPITAL
COMMITMENT

     AGGREGATE
REVOLVING
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 43,214,285.71       $ 0       $ 43,214,285.71   

BANK OF AMERICA, N.A.

   $ 39,285,714.29       $ 0       $ 39,285,714.29   

WELLS FARGO BANK, N.A.

   $ 39,285,714.29       $ 0       $ 39,285,714.29   

BARCLAYS BANK PLC

   $ 31,428,571.43       $ 0       $ 31,428,571.43   

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

   $ 31,428,571.43       $ 0       $ 31,428,571.43   

MORGAN STANLEY BANK, N.A.

   $ 31,428,571.43       $ 0       $ 31,428,571.43   

SUNTRUST BANK

   $ 31,428,571.43       $ 0       $ 31,428,571.43   

CITIBANK, N.A.

   $ 31,428,571.43       $ 0       $ 31,428,571.43   

FIFTH THIRD BANK

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

COMERICA BANK

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

ROYAL BANK OF CANADA

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

ROYAL BANK OF SCOTLAND PLC

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

PNC BANK, NATIONAL ASSOCIATION

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

BOKF, NA

   $ 23,571,428.57       $ 0       $ 23,571,428.57   

RAYMOND JAMES BANK, FSB

   $ 19,642,857.14       $ 0       $ 19,642,857.14   

BRANCH BANKING & TRUST COMPANY

   $ 19,642,857.14       $ 0       $ 19,642,857.14   

THE PRIVATEBANK AND TRUST COMPANY

   $ 19,642,857.14       $ 0       $ 19,642,857.14   

U.S. BANK NATIONAL ASSOCIATION

   $ 19,642,857.14       $ 0       $ 19,642,857.14   

BANK MIDWEST, N.A.

   $ 15,714,285.71       $ 0       $ 15,714,285.71   

COMMERCE BANK

   $ 11,785,714.29       $ 0       $ 11,785,714.29   

TOTAL

   $ 550,000,000       $ 0       $ 550,000.000   